Citation Nr: 1030343	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1977 to December 1978.
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, denied the Veteran's claim of 
entitlement to service connection for a spine disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that she has a current spine disability due 
to service.  She specifically asserts that a heavy sheet metal 
fell on her and she was treated for her sine at the Rhein-Main 
Air Force Base Hospital in Frankfurt, Germany for two to three 
days in January 1978.  She requested that morning reports be 
obtained in support of her claim.

Pursuant to her assertions, the RO attempted to obtain the 
Veteran's clinical records from Rhein-Main Air Force Base 
Hospital in Frankfurt, Germany from the National Personnel 
Records Center (NPRC).  However, in August 2007, NPRC indicated 
that a search was conducted for those records but no such 
clinical records were located. Review of the claims folder shows 
that the Veteran was not informed that the RO was unable to 
secure these records, nor was she notified of the efforts made to 
obtain those records, action to be taken with respect to the 
claim, or that she is ultimately responsible for providing the 
evidence.  See 38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)(1) (2009).  On remand, the Veteran must be sent 
notification as to the actions taken to obtain her clinical 
records as outlined herein.  

As to the Veteran's request to obtain morning reports, the Board 
notes that after 1974, morning reports were no longer used by the 
Army.  In any event, as noted above, the RO searched for records 
at the medical facility for which the Veteran reported received 
treatment.  Furthermore, her service treatment records have been 
associated with the claims folder. 

The Board notes that the veteran has not been afforded a VA 
examination in response to her claim for service connection for a 
back disability.  In general, an examination or opinion is 
necessary if there is: (1) competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
a disability; (2) evidence establishing that an injury or disease 
occurred in service; (3) an indication that the claimed 
disability or symptoms may be associated with the established in-
service injury or disease or with another service-connected 
disability; and (4) insufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also, McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Notwithstanding a post service history of a work related back 
injury in 1992 and an automobile accident in 1996, the Veteran's 
service treatment record reflect that she sustained a laceration 
above her right knee when coffee machine fell on her leg.  She 
contends that also sustained an injury to her back at that time.  
As the evidence shows that the Veteran has a current back 
disability and that she had an event in service that caused 
injury to her right thigh, the Board is of the opinion that a VA 
examination would be probative in ascertaining whether her 
current back disability is etiologically related to her military 
service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)


1.  The RO should notify the Veteran that 
(a) clinical records from the Rhein-Main 
Air Force Base Hospital in Frankfurt, 
Germany for two to three days in January 
1978 were not obtained; (b) briefly explain 
the efforts that it made to obtain those 
records; (c) describe any further action to 
be taken with respect to the claim; and (d) 
notify the Veteran that she is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2009).

2.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
to determine the nature and etiology of any 
currently present back disabilities. The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests and studies should be performed.

Based upon the examination results and the 
claims folder review, the examiner should 
provide an opinion with respect to each 
currently present back disorder as to 
whether there it is at least as likely as 
not (i.e. a 50 percent or better 
probability) that the disorder 
etiologically related to service to include 
the instance when a coffee machine fell on 
the Veteran.    The examiner should also 
discuss the impact of any of the Veteran's 
post service work related injury in 1992 
and automobile accident in 1996 on the 
Veteran's current back disabilities.  

The rationale for all opinions expressed 
should be provided.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide the Veteran 
and her representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



